    Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 1 of 7 PageID #:272




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JERRELL HARRIS,                              )
                                             )
             Plaintiff,                      )
                                             )
             v.                              )      No. 18 C 5222
                                             )
THOMAS J. DART, GERALD MOORE,                )
BRENT S. O’HEARN, PATRICK FITZPATRICK,       )      Judge Thomas M. Durkin
SCOTT KNEFEL, GENO MUSKAT,                   )
JACEK BRYLEWSKI, NURSE OBULI, and            )
COUNTY OF COOK,                              )
                                             )
             Defendants.                     )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Jerrell Harris, who is represented by recruited volunteer counsel,

brings this 42 U.S.C. § 1983 action against defendants Sheriff Thomas J. Dart,

Sergeant Gerald Moore, Nurse Obuli, Officers Brent O’Hearn, Patrick Fitzpatrick,

Scott Knefel, Geno Muskat and Jacek Brylewski, and the County of Cook (collectively,

“Defendants”). Defendants moved to dismiss Harris’s claims under Federal Rule of

Civil Procedure 12(b)(6). R. 36. This Court subsequently dismissed Harris’s vicarious

liability claim against Cook County and any official capacity Monell claims, but

ordered supplemental briefing on whether the complaint properly alleged a

constitutional violation. R. 62. Harris concedes in his supplemental brief that the

operative complaint does not do so, but requests leave to file a Fifth Amended

Complaint in order to cure the defects. R. 77. For the following reasons, Defendant’s
    Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 2 of 7 PageID #:273




motion to dismiss is granted in its entirety and Harris is denied leave to file a Fifth

Amended Complaint.

                                       Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).




                                            2
    Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 3 of 7 PageID #:274




                                    Background 1

      Harris was an inmate at Cook County Jail in maximum security segregation

because of overcrowding when Nurse Obuli announced medication time would be at

6:00 p.m. in the dayroom. R. ¶¶ 2, 16, 25-27. Because only two inmates are permitted

in the dayroom at a time, Sergeant Moore directed Officers Knefel, Fitzpatrick,

O’Hearn, Muskat, and Brylewski to lock Harris in a janitor’s closet, where he

remained for 15 minutes. Id. ¶¶ 27-28. Before doing so, Knefel told Harris “This is

how we treat savages,” and Fitzpatrick said “This is how we treat animals.” Id. ¶¶

15, 28. Harris repeatedly yelled “Let me out,” and complained to Knefel that it was

hot and he was having difficulty breathing. Id. ¶ 29. Eventually, Harris lost

consciousness, hitting his head and injuring his lower back. Id. ¶¶ 30-33. When he

regained consciousness, Officers Knefel and Fitzpatrick roughly pulled him to his feet

and he was made to walk a short distance to the infirmary. Id. ¶¶ 28-30, 34-35, 41.

Nurse Obuli gave Harris ten Tylenol or Advil pills for his headache and back pain,

but refused to set up an appointment with the staff doctor. Id. ¶¶ 20, 40, 42. According

to Harris, he sustained a bump on his head that remained for at least four days,

experienced headaches for a week, and continues to experience lower back pain on

occasion. Id. ¶¶ 43-44.




1  Additional background facts—including this case’s somewhat complicated
procedural history—can be found in the Court’s January 6, 2020 memorandum
opinion and order granting in part Defendants’ motion to dismiss, and ordering the
supplemental briefing that is the subject of this opinion.


                                           3
     Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 4 of 7 PageID #:275




       Defendants argue that Harris’s constitutional claim should be dismissed

because: 1) placing a pretrial detainee in administrative segregation for non-punitive

reasons does not amount to a constitutional violation; and 2) placing Harris in the

janitor’s closet was rationally related to the permissible goal of promoting safety and

security. R. 70 at 2. Harris concedes that he has failed to allege a constitutional

violation, but seeks leave to amend his complaint a fifth time to add certain new

allegations. Harris contends that those new allegations would include: 1) that just

before Nurse Obuli’s medication announcement, he and another inmate had been

shackled to an anchored location in the shower area; and 2) whereas the other inmate

was returned to and re-anchored in the shower area, he was locked in the janitor’s

closet. R. 77 at 2. Harris argues that these allegations are sufficient to state a claim

because: 1) placing a pretrial detainee in segregation for punitive reasons is a

constitutional violation; and 2) placing him in the janitor’s closet (instead of returning

him to the shower) was not rationally related to the legitimate governmental goal of

promoting safety and security in the jail, and instead must have been because he was

viewed as “a savage.” R. 77 at 2. Because Harris concedes that the operative

complaint fails to state a claim, the Court analyzes only whether the addition of

Harris’s new allegations would suffice to save his case.

                                       Analysis

I.     Due Process

       Harris contends that being placed in the janitor’s closet for 15 minutes was an

unconstitutional punitive action for which he was denied due process. Generally, a




                                            4
    Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 5 of 7 PageID #:276




detainee in pretrial confinement may not suffer any form of punishment for the crime

for which he is charged. Rapier v. Harris, 172 F.3d 999, 1002 (7th Cir. 1999). But a

pretrial detainee may be punished for misconduct that occurs while confined if

provided due process of law. Id. at 1003. Prison officials also may take administrative

measures that are “reasonably related” to the goals of maintaining institutional

security and order (among others), even if those measures are “discomforting.” Id. at

1002-03 (7th Cir. 1999) (citing Bell v. Wolfish, 441 U.S. 520, 535, 540 n.23 (1979)). A

particular measure is punitive as opposed to administrative or managerial when: 1)

there is a showing of express intent to punish on the part of detention facility officials;

2) the restriction or condition imposed is not rationally related to a legitimate non-

punitive government purpose; or 3) the restriction is excessive in light of the

legitimate non-punitive government purpose. Id. at 1005 (citing Bell, 441 U.S. at 538).

      According to his own allegations, Harris was placed in the janitor’s closet to

avoid violating the dayroom policy—i.e., for a managerial (not punitive) purpose. But

Harris’s new allegations also suggest that Defendants were motivated by punitive

purposes. That is, because he was shackled in the closet rather than shower—a

location he perceived as preferable—and called a “savage.” The Court in no way

condones such language. But even assuming the difference in treatment can properly

be characterized as punitive, and setting aside for the moment the fact that Harris

by his own allegations was already in maximum security segregation anyhow,

Harris’s 15-minute confinement was too brief to implicate a constitutional wrong.

Kordecki v. Nobles, 16 F.3d 1225 (7th Cir. 1993) (holding that isolation for 4 hours




                                            5
      Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 6 of 7 PageID #:277




was “not punishment sufficiently grave to implicate due process concerns”) (citing

Hause v. Vaught, 993 F.2d 1079, 1086 (4th Cir.1993)); see also Hawkins v. Poole, 779

F.2d 1267, 1269 (7th Cir. 1985) (noting that there is a “de minimus” level of

punishment “with which the constitution is not concerned”). Accordingly, Harris’s

proposed amendment would not cure the deficiencies in Harris’s complaint, and his

due process claim fails. 2

II.     Deliberate Indifference

        As noted in the initial opinion on Defendants’ motion, Harris’s allegations bear

some of the hallmarks of a deliberate indifference claim, either with respect to his

having been confined in the closet, or Defendants’ failure to provide certain medical

care. Harris’s supplemental brief alleges no new facts to support or otherwise suggest

that he intends to proceed with either such claim. To constitute deliberate

indifference: (1) the alleged condition, viewed objectively, must be sufficiently serious;

and (2) the defendant must act with subjective deliberate indifference toward the

condition. Board v. Farnham, 394 F.3d 469, 479-80 (7th Cir. 1997). As to any claim

regarding his conditions of confinement, Harris’s allegations fail as a matter of law,

being neither extreme nor lengthy. Hudson v. McMillian, 503 U.S. 1, 9 (1992)

(“Extreme deprivations are required to make out a conditions-of-confinement




2 Harris’s brief cites the Seventh Circuit’s decisions in Rapier v. Harris, 172 F.3d 999
(7th Cir. 1999) and Hawkins v. Poole, 779 F.2d 1267 (7th Cir. 1985). But neither case
helps him here. Indeed, Rapier affirmed summary judgment for the defendants on
qualified immunity grounds. And the Hawkins court specifically questioned whether
the detainee’s 4-day segregation was of more than the de minimus level with which
the constitution is concerned.


                                            6
    Case: 1:18-cv-05222 Document #: 82 Filed: 04/30/20 Page 7 of 7 PageID #:278




claim.”). And any claim about his medical treatment also fails; Harris received

immediate medical care, and his complaints largely resolved within a matter of days.

See Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (“[e]ven objective

recklessness—failing to act in the face of an ostensibly high risk that is so obvious

that it should have been known—is insufficient.”). Thus, Harris’s allegations are

legally insufficient to allege deliberate indifference.

                                      Conclusion

      At bottom, although the conduct alleged seems harsh, it simply does not

amount to a constitutional violation. Accordingly, Defendants’ motion to dismiss is

granted, R. 36, and Harris is denied leave to further amend his complaint. Civil case

terminated.

                                                ENTERED:




                                                _____________________
                                                Honorable Thomas M. Durkin
                                                United States District Judge


Dated: April 30, 2020




                                            7
